Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the claims
Claim 14-17 is/are amended.  Currently claims 5-17 are pending in this application.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 5, 6, 8, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bajka (4647007) in view of Gant et al (5630398).
Regarding claim(s) 5 and 6, Bajka, (Fig. 1-4), discloses a valve actuator 11 comprising a housing 14,18, a handle 38 having a portion external to the housing, with 
Bajka fails to disclose a valve/shaft tracking means. Gant et al teaches a valve comprising an actuator shaft 34, a valve shaft 15 and a means for tracking the rotation of shafts 15,34 comprising an encoder drive gear 42 positioned so as to rotate with the rotating shafts to indicate valve position (col 5, line 1-20).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Bajka with an encoder drive gear positioned so as to rotate with the rotating shafts to track shaft rotation and indicate valve position as taught by Gant in order to enable valve position detection to the user. The encoder gear in Bajka as modified would engage a magnetic sensor regardless of linear position of rotatably/axially shifting actuator shaft (since sensor gear would be carried by valve shaft) and would track the rotational position of the rotatably/axially shifting shaft when the rotatably/axially shifting shaft is in the first position and when the rotatably/axially shifting shaft is in the second position.
Bajka fails to disclose the actuator motor 15 as electronically controlled. Gant teaches a valve actuator motor controlled (col 5 line 1-20) by an electronic circuit 38,40 based on valve position.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Bajka with electronic position feedback based motor control as taught by Gant in order to provide accurate valve position adjustment. 
As to claim 8, Bajka discloses in the first position (Fig 2), the rotatably/axially shifting shaft engages a drive motor gear 31 (by tangs 43), and in the second position (Fig 3), the rotatably/axially shifting shaft disengages the drive motor gear 31.
As to claim 9, Bajka discloses manual operation (pushing downward the handle from Fig 2 to Fig 3) of the handle shifts the rotatably/axially shifting shaft to the second position.
Claim(s) 7, 10, 11, 14, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bajka (4647007) in view of Gant et al (5630398), further in view of Watanabe (5059879).
As to claim 7, Bajka as modified (as taught by Gant) teaches a magnetic sensor 46 reading  the rotation of encoder drive gear 42 regardless of the position of shaft but fails to disclose encoder drive gear engaging an encoder gear of encoder. Watanabe, Fig 1, teaches a valve detector comprising an encoder drive gear 10 on a shaft 4 engaging an encoder gear 11 to detect valve position by encoder 12.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the valve detector disclosed by Bajka as modified with encoder drive gear engaging an encoder gear to detect valve position by encoder 12 as taught by Watanabe as an art-recognized 
As to claim 10, Bajka, (Fig. 1-4), discloses a valve actuator 11 comprising: a 14,18, a handle 38 having a portion external to the housing, with the handle being both indirectly coupled to a valve (col 3, line 50-57, below valve shaft 3 in Fig 2) controlled by the actuator and operable manually; a rotatably/axially shifting actuator shaft 33-35 configured to shift between a first position (Fig 2) and a second position (Fig 3) and in which, in the first position (Fig 2), the rotatably/axially shifting actuator shaft engages a drive motor gear 31 (by tangs 43), and in the second position (Fig 3), the rotatably/axially shifting actuator shaft disengages the drive motor gear 31; and in which manual operation (pushing downward the handle from Fig 2 to Fig 3) of the handle shifts the rotating shaft to the second position.  
Bajka fails to disclose a valve/shaft tracking means. Gant et al teaches a valve comprising an actuator shaft 34, a valve shaft 15 and a means for tracking the rotation of shafts 15,34 comprising an encoder drive gear 42 positioned so as to rotate with the rotating shafts to indicate valve position (col 5, line 1-20).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Bajka with an encoder drive gear positioned so as to rotate with the rotating shafts to track shaft rotation and indicate valve position as taught by Gant in order to enable valve position detection to the user. The encoder gear in Bajka as modified would engage a magnetic sensor regardless of linear position of rotatably/axially shifting actuator shaft (since sensor gear would be carried by valve shaft) and would track the 
Bajka fails to disclose the actuator motor 15 as electronically controlled. Gant teaches a valve actuator motor controlled (col 5 line 1-20) by an electronic circuit 38,40 based on valve position.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Bajka with electronic position feedback based motor control as taught by Gant in order to provide accurate valve position adjustment. 
Bajka as modified (as taught by Gant) teaches a magnetic sensor 46 reading  the rotation of encoder drive gear 42 regardless of the position of shaft but fails to disclose encoder drive gear engaging an encoder gear of encoder. Watanabe, Fig 1, teaches a valve detector comprising an encoder drive gear 10 on a shaft 4 engaging an encoder gear 11 to detect valve position by encoder 12.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the valve detector disclosed by Bajka as modified with encoder drive gear engaging an encoder gear to detect valve position by encoder 12 as taught by Watanabe as an art-recognized functionally equivalent substitute valve encoder arrangement yielding predictable results of electronic valve position detection.
As to claim 11, Bajka, (Fig. 1-4), discloses a valve actuator 11 comprising a housing 14,18, a handle 38 having a portion external to the housing, with the handle 
Bajka fails to disclose a valve/shaft tracking means. Gant et al teaches a valve comprising an actuator shaft 34, a valve shaft 15 and a means for tracking the rotation of shafts 15,34 comprising an encoder drive gear 42 positioned so as to rotate with the rotating shafts to indicate valve position (col 5, line 1-20).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Bajka with an encoder drive gear positioned so as to rotate with the rotating shafts to track shaft rotation and indicate valve position as taught by Gant in order to enable valve position detection to the user. The encoder gear in Bajka as modified would engage a magnetic sensor regardless of linear position of rotatably/axially shifting actuator shaft (since sensor gear would be carried by valve shaft) and would track the rotational position of the rotatably/axially shifting shaft when the rotatably/axially shifting shaft is in the first position and when the rotatably/axially shifting shaft is in the second position.
Bajka fails to disclose the actuator motor 15 as electronically controlled. Gant teaches a valve actuator motor controlled (col 5 line 1-20) by an electronic circuit 38,40 based on valve position.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by 
Bajka as modified (as taught by Gant) teaches a magnetic sensor 46 reading  the rotation of encoder drive gear 42 regardless of the position of shaft but fails to disclose encoder drive gear engaging an encoder gear of encoder. Watanabe, Fig 1, teaches a valve detector comprising an encoder drive gear 10 on a shaft 4 engaging an encoder gear 11 to detect valve position by encoder 12.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the valve detector disclosed by Bajka as modified with encoder drive gear engaging an encoder gear to detect valve position by encoder 12 as taught by Watanabe as an art-recognized functionally equivalent substitute valve encoder arrangement yielding predictable results of electronic valve position detection.
As to claims 14, 15, Bajka as modified (when modified in view of Gant as explained above) would have valve shaft 3 as means of tracking position of the valve (valve shaft tracks valve position in association with encoder arrangement) and is directly engaged with the rotatably/axially shifting shaft and is housed within the housing (at its upper portion).
Claim(s) 12-13,16,17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bajka (4647007) in view of Gant et al (5630398) and Watanabe (5059879) further in view of Oh (20010035510).
As to claims 12-13, Bajka as modified (as taught by Gant/Watanabe explained above) would have encoder gear directly engaged with the encoder drive gear but fails 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Bajka as modified with actuator, actuation shifting means and sensor located in actuator housing as taught by Oh in order to provide a compact device.
As to claims 16 and 17, Bajka as modified (as taught by Gant) teaches a magnetic sensor 46 reading  the rotation of encoder drive gear 42 regardless of the position of shaft but fails to disclose encoder drive gear engaging an encoder gear of encoder. Watanabe, Fig 1, teaches a valve detector comprising an encoder drive gear 10 on a shaft 4 engaging an encoder gear 11 to detect valve position by encoder 12.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the valve detector disclosed by Bajka as modified with encoder drive gear engaging an encoder gear to detect valve position by encoder 12 as taught by Watanabe as an art-recognized functionally equivalent substitute valve encoder arrangement yielding predictable results of electronic valve position detection.
Bajka as modified would have encoder gear directly engaged with the encoder drive gear (as taught by Gant/Watanabe explained above) but fails to disclose the sensing means (encoder gear and encoder drive gear) housed within the housing. Oh, Fig 2a, teaches a valve with rotatably/axially shifting shaft 18, actuator 14, and sensing means 22,23 located within the actuator housing 13.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Bajka as modified with actuator, actuation shifting means and sensor located in actuator housing as taught by Oh in order to provide a compact device.
Response to Arguments
Applicant's arguments filed 09/09/2021 have been fully considered but they are not persuasive. 
Applicant’s arguments that “Office Action seems to suggest that encoder drive gear (42/44) of Gant, by itself, is a means for tracking the position of the shifting shaft” are not persuasive since Examiner did not suggest incorporating encoder drive gear of Gant by itself is enough.  It would be understood by a person of ordinary skill in the art that incorporation of encoder drive gear for tacking would include accessories related to the tracking mechanism like sensor, power supply, signal conversion etc.
Applicant’s arguments that “contrary to the Office Action's position, Gant expressly requires both the sensor (46) and the gear (42/44) in order to track rotation of the shaft” are not persuasive since Examiner did not suggest incorporating encoder drive gear of Gant by itself is enough.  It would be understood by a person of ordinary skill in the art that incorporation of encoder drive gear for tacking would include accessories related to the tracking mechanism like sensor, power supply, signal conversion etc.
Applicant’s arguments that “Gant also requires linear alignment between the sensor (46) and the gear” are not persuasive since incorporating the encoder gear in 
Applicant’s arguments that “Office Action's assertion that "[t]he encoder gear in Bajka as modified would engage a magnetic sensor regardless of linear position of rotation actuator shaft Page 7 of (since it would be carried by valve shaft) (emphasis added) is unsupported and contrary to the teachings of Gant. The sensor of Gant does not move. As such, the Office Action's assertion that the encoders would be engaged "regardless of linear position of rotation actuator shaft" is speculation and at best relies on impermissible hindsight” are not persuasive since the valve stem 3 portion of shaft in Bajka does NOT shift in linear direction and only rotates such that incorporating the encoder gear in Bajka on the side of valve shaft opposite the actuator (as taught by Gant) would keep the linear alignment between encoder sensor and gear.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicant’s arguments that “if the person having skill in the art were to include the accurate tracking system of Gant (i.e., the sensor (46) and gear (42/44)) with Bajka, the resulting system still could not track rotation in both the first shifted position and the second shifted position. As mentioned and illustrated above, Gant requires a specific linear alignment between the sensor (46) and gear (42/44) in order for rotation to be tracked. Shifting the shaft supporting the gear (42/44) left or right (i.e., to be in a first position or a second position) would move the gear (42/44) out of alignment with the sensor” are not persuasive since the valve stem 3 portion of shaft in Bajka does NOT shift in linear direction and only rotates such that incorporating the encoder gear in Bajka on the side of valve shaft opposite the actuator (as taught by Gant) would keep the linear alignment between encoder sensor and gear.
Applicant’s arguments that “not only does Watanabe require both gears (10, 11), the alleged encoder drive gear (10) of Watanabe requires a specific alignment with the alleged encoder gear (11) to detect a rotational position. Watanabe at 3:35-40. Watanabe is not a shifting system and does not teach or suggest movement or positioning of the gears (10, 11) other than being in alignment” are not persuasive since Watanabe gears would substitute the encoder gear and sensor of Gant which would be on the stem portion 3 of Bajka (opposite the actuator side) which does not linearly shift.
Applicant’s arguments that “Watanabe requires both the gears (10, 11) to track the rotational position. However, if the gear (10) of Watanabe were somehow incorporated onto the shaft of Gant, shifting of the shaft left or right (e.g., to a first or second shifted position) would move the gear (10) out of alignment with the gear (11). Such misalignment would prevent the resulting assembly from being able to track a rotational position of the shaft” are not persuasive since Watanabe gears would substitute the encoder gear and sensor of Gant which would be on the stem portion 3 of Bajka (opposite the actuator side) which does not linearly shift.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atif Chaudry at phone number 571-270-3768.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881, Craig Schneider can be reached at 571-272-3607, or Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. In case you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (toll-free) 866-217-9197. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ATIF H CHAUDRY/Primary Examiner, Art Unit 3753